Citation Nr: 0014915	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-40 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  He also had more than two months of prior 
active service.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1994 by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 1999, the 
Board, in pertinent part, remanded the issue of entitlement 
to service connection for a cardiac disorder in order to 
satisfy due process concerns.  Those concerns have been 
addressed by the RO, and the claim is again before the Board 
for appellate consideration.

A hearing was held before the undersigned Member of the 
Board, sitting in New Orleans, Louisiana, in November 1996.  
Testimony was provided with regard to issues the Board 
subsequently decided and that are not currently on appeal 
before the Board.


FINDINGS OF FACT

1.  The veteran was discharged from active military service 
in 1970 and thereafter was treated in 1996 for what was 
described as a possible heart attack.

2.  The veteran has not presented any competent evidence 
showing the presence of a chronic cardiac disability during 
his period of active military service or evidence which could 
serve to establish a possible nexus between treatment for 
chest pain in service and any existing heart disorder.  

3.  The veteran's claim for service connection for a cardiac 
disability is not plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a cardiac 
disorder is not well grounded, and there is no duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic entitlement to service connection is warranted for 
disability resulting from personal injury suffered or disease 
contracted during active military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Establishing service connection for a particular disability 
that has not been clearly shown in service requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. 38 U.S.C.A. §§ 1110 
and 1131 (West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).   In the case of certain chronic 
diseases, such as heart disease, service connection may be 
granted on a presumptive basis if the disorder is shown to 
have been present to a degree of 10 percent or more within 
one year of the veteran's final separation from active duty.  
38 C.F.R. § 3.307, 3.309 (1999).

However, the threshold question to be resolved in any given 
claim for service connection is whether the veteran has 
presented evidence of a well grounded claim.   Under 38 
U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  Alternatively, the third Caluza element 
can be satisfied by evidence of a chronic disease in service 
or, in the absence thereof, by continuity of symptomatology 
after service, as long as there is still medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  38 C.F.R. 
§ 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A chronic disability in service can be shown by 
either evidence contemporaneous with service or evidence that 
is post-service.  Savage, 10 Vet. App. at 495.

Although identical in-service and current diagnoses are not 
required for purposes of a § 3.303(b)-based well-grounded 
claim, see Hodges v. West, 13 Vet. App. 287 (2000), a 
claimant diagnosed with a chronic condition shown after 
service must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the veteran's final 
separation from active duty was in 1970.  Service medical 
records reflect that that he complained of chest wall pain, 
and that sinus arrhythmia and premature atrial contractions 
were 
observed during electrocardiographic testing.  However, these 
records do not indicate that these problems were deemed to 
represent the presence of a cardiac disorder, or that a 
cardiac disability was otherwise identified during service.  
Moreover, no heart or cardiac abnormalities were reported or 
identified on the veteran's service discharge physical 
examination conducted in November 1970. 

Following service, the record discloses that the veteran was 
examined and treated a number of time between 1970 and 1990 
for other disabilities, but no heart disease was ever 
identified.  He was hospitalized at a VA facility for chest 
pain in May 1990, but no heart disease was found.   Further 
review of the evidence reveals that in 1996, the veteran was 
treated for what was described as a possible heart attack, 
and an assessment of history of myocardial infarction was 
made.  The Board, based on a liberal interpretation of this 
evidence, finds that it could be concluded that one of the 
three criteria enunciated by the Court in Caluza - the 
presence of a current disability - has been satisfied with 
regard to a cardiac disorder.  

However, even acknowledging the current existence of a 
cardiac disorder, the Board must nonetheless conclude, based 
on application of the above legal and judicial standards, 
that the veteran's claim for service connection for a cardiac 
disorder is not well grounded.  It must be emphasized that, 
under Caluza, all three criteria must be met, to include the 
requirement that a disability have been manifested during 
service.  While the veteran's service medical records show 
that he complained of chest wall pain, and that sinus 
arrhythmia and premature atrial contractions were observed 
during electrocardiographic testing, there is no competent 
evidence that would establish that these problems were 
represented a cardiac disorder, or that a cardiac disability 
was otherwise identified during service or within one year 
thereafter.

Furthermore, even if the Board were to assume, for the 
purpose of this discussion only, that the veteran's service 
medical records documented the presence of cardiac problems, 
the veteran's has failed to satisfy the "nexus" requirement 
set forth in Caluza - that is, the presentation of competent 
evidence establishing a link between the inservice 
manifestations and a disorder that is currently manifested.  
To the contrary, the record is devoid of clinical evidence or 
competent opinion indicating that there is any such 
relationship between the veteran's current cardiac disorder 
and any inservice cardiac problems.  The medical evidence 
does not show that the cardiac disorder identified in 1996 is 
in any manner related to the veteran's active service, which 
had concluded more than 25 years previously; see 38 C.F.R. 
§ 3.303(d) (1999).  As noted earlier, the evidence also fails 
to demonstrate that a cardiac disorder had been manifested 
within one year after his separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999); and Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).

The Board has considered the veteran's contentions and 
arguments, however, his opinion alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
relationship between a current disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions are incompetent and will not support a finding 
on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the veteran is 
competent based on medical training and professional status 
to render a medical diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the veteran's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App. 477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection.  He has been advised of his right to 
submit medical records in support of his claim, and in any 
event there is nothing in the record which would tend to 
suggest the existence of any additional evidence that might 
serve to well ground his claim.  In this respect, the Board 
is satisfied that the obligation imposed by section 5103(a) 
has been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).  As the record 
currently stands, it is not shown that additional relevant 
evidence exists that has not already been associated with the 
claims file.

Accordingly, the Board must deny the veteran's claim of 
service connection for a cardiac disorder as not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384 (1996) (en 
banc) (disallowance of a claim as not well-grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence). The Board must also point out, 
however, that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for a 
cardiac disorder, at any time.



ORDER

The claim for service connection for a cardiac disorder is 
denied as 
not well grounded.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals
 


 

